DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, and 3-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is Mertens (U.S. Patent Publication No. 20150117791 A1) (hereinafter Mertens).  As cited in prior actions, Mertens discloses encoding High Dynamic Range (HDR) images, and as such, determines a region differentiator grey value, which is a luma value demarcating below it lumas of all pixels of a first object, and lumas of all pixels of a second object.  Mappings corresponding to the region differentiator grey values are changed by defining thresholds with respect to parameters of a given display.  N-bit code words are used to encode pixel colors, and the code words allow for allocating different values for darker or brighter image portions.
Wakazono et al. (U.S. Patent Publication No. 20080187235 A1) (hereinafter Wakazono) discloses a method of HDR imaging, and particular the optimization of a luminance range of input image data.  Particularly, during an image processing procedure, including an exposure-correction-value implemented in combination with weighting coefficients.  In response to detecting luminance ranges (high/low components) in an image, selectively employing low-pass or high-pass filters respectively.  
	Pu et al. (U.S. Patent Publication No. 20150189319 A1) (hereinafter Pu) discloses a palette-based video encoding method in which index values for pixels are coded that represent a table of colors.  It is determined whether a block of video data includes pixels not present in a palette (a range of pixel index values) and selectively signaling to bypass the encoding of any index values not found in the palette.

	Thus, Applicant’s arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.  The cited prior art found as a result of an exhaustive search cannot reasonably be combined to arrive at the level of specificity of the instant claim language.  Therefore, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK E DEMOSKY/Examiner, Art Unit 2486